Dear Sheriff Waguespack:
You have asked our office to provide an opinion concerning the payment of health insurance premiums for persons retired from your office under the Louisiana Sheriffs' Pension and Relief Fund.
The applicable statute relative to payment of insurance premiums for sheriffs or deputy sheriffs retired from your office is La.R.S. 33:1448(H)(1), which provides:
Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid by the sheriff of Assumption Parish from the sheriffs general fund for all sheriffs and deputy sheriffs who retire on or after July 1, 2001, from the Assumption Parish sheriffs office with at least twenty years of service and who are at least fifty-five years of age.
[Emphasis added].
Your letter indicates that you have an employee with previous service with a municipality and the Louisiana Sheriffs' Pension and Relief Fund who has worked for your office for approximately one year. The employee transferred her service credit in other public retirement systems to the Sheriffs Pension and Relief Fund, giving her over twenty years of creditable service for retirement purposes. You have asked our office for an opinion as to whether your office is obligated under La.R.S. 33:1448(H)(1) to pay health insurance and life insurance premiums for an employee who has twenty years of *Page 2 
qualified service when only one of those twenty years of service has been with your office.
La.R.S. 33:1448 provides for insurance premium obligations of several sheriff's for various parishes. However, these provisions do not contain identical wording. Some subsections of the statute specify that the sheriff of a particular parish is responsible for the insurance premiums when a sheriff or deputy sheriff retires from that parish with a certain number of years of service, and some subsections specify that a certain number of years of service must be with that parish's sheriff's department. For illustrative and comparative purposes, see Subsections (J)-(N) of La.R.S. 33:1448 reproduced below:
J. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Winn Parish, from the sheriff's general fund, for all sheriff's and deputy sheriff's retired from the Winn Parish sheriff's office who are at least fifty-five years of age and who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund. The provisions of this Subsection shall be applicable only to the sheriffs office of the parish of Winn.
K. Notwithstanding the provisions of Subsection D of this Section, in the parish of Claiborne, one hundred percent of the premium costs of group dental, hospital, surgical, and medical expense insurance contracted for under the provisions of this Section shall be paid from the sheriffs general fund for any sheriff or deputy sheriff who has retired from the Claiborne Parish sheriffs office who meets the criteria in either of the following Paragraphs:
(1) Is eligible to receive benefits from the Sheriffs' Pension and Relief Fund, and
(a) Has at least fifteen years of service
and is at least fifty-five years of age; or
(b) Has thirty years of service, regardless of age.
(2) Is entitled to receive benefits from the Sheriffs' Pension and Relief Fund and the Louisiana State Employees' Retirement System pursuant to the provisions of R.S. 11:141 et seq., has at least twenty years of combined service, and is at least fifty-five years of age.
L. Notwithstanding the provisions of Subsection D of this Section, in the parish of Terrebonne, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid from the sheriffs general fund for any sheriff or deputy sheriff who has retired from the Terrebonne Parish Sheriffs Office and who is eligible to receive benefits from the Sheriffs Pension and Relief Fund, and who has either of the following: *Page 3 
(1) At least twenty years of total service with the Terrebonne Parish Sheriffs Office, and is at least fifty-five years of age, and meets all of the requirements of the Sheriffs Pension and Relief Fund for retirement with twenty years or more of service.
(2) At least thirty years of continuous service with the Terrebonne Parish Sheriffs Office regardless of age.
M. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, and medical expense and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of LaSalle Parish, from the sheriffs general fund, for all sheriffs and deputy sheriffs  retired from the LaSalle Parish Sheriffs Office who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund and who have either of the following:
(1) At least twenty years of total service with the LaSalle Parish Sheriffs Office, and are at least fifty-five years of age; or
(2) At least thirty years of continuous service with the LaSalle Parish Sheriffs Office regardless of age.
N. Notwithstanding the provisions of Subsection D of this Section, effective July 1, 2003, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Plaquemines Parish from the sheriffs general fund for all sheriffs and deputy sheriffs who retired from the sheriffs office of that parish with at least twelve years of service with that sheriffs office and who have either (1) at least fifteen years of service and being at least fifty-five years of age or (2) at least thirty years of service at any age.
[Emphasis added.]
As seen above, for the sheriffs of parishes mentioned in subsections J and K to be obligated to pay premiums, the sheriff or deputy sheriff retiring from that sheriffs office must have the requisite number of years of service. As can be seen from subsections L and M, for the sheriffs of those parishes to be obligated to pay premiums, the sheriff or deputy sheriff must have completed the requisite number of years of service with the Terrebone Parish Sheriff's Office (subsection L) or LaSalle Parish Sheriffs Office (subsection M). Subsection N establishes slightly different criteria, requiring twelve years of service with the Plaquemines Parish Sheriff's Office and either (1) an additional three years of qualified service when the person is fifty-five years of age or older, or (2) an additional eighteen years of qualified service when the person is not yet fifty-five.
La.R.S. 33:1448 describes the qualifications which must be met in order for a sheriff of a particular parish to be obligated to pay for the insurance premiums when a sheriff or deputy sheriff retires from that office. With respect to the service requirement, for some *Page 4 
parishes, the sheriff or deputy sheriff must simply have the requisite number of years of qualified service. For other parishes, the sheriff or deputy sheriff must have the requisite number of years of qualified service with the sheriffs office of that particular parish. For others, there may be a certain number of years of service required to have been obtained with that sheriffs office, which may be combined with previous qualifying service to meet the statutory requirement.
In light of the fact that La.R.S. 33:1448(H)(1), specifically governing the Assumption Parish Sheriffs Office, states the service requirement as ". . . at least twenty years of service . . .", without requiring that such service must be with that particular parish's sheriffs office, as is done in other portions of La.R.S. 33:1448, it is the opinion of this office that the Assumption Parish Sheriff is obligated to pay the insurance premiums for a sheriff or deputy sheriff retiring from that sheriffs office with twenty years of qualified service, despite the fact that only one of those years of service has been obtained with that office.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: __________________________ Emalie A. Boyce Assistant Attorney General
JDC: EAB